UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments152.9% Rate (%) Date Amount ($) Value ($) Arizona7.0% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 5,565,000 5,761,111 Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 17,210,000 a,b 17,969,994 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,249,250 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.80 12/1/11 6,000,000 c 6,516,960 Arkansas.4% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 1,895,000 1,895,265 California19.5% Beverly Hills Unified School District, GO 0.00 8/1/30 10,850,000 d 3,786,758 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 11,480,076 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 11,202,400 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 8,001,600 California Pollution Control Financing Authority, SWDR (Keller Canyon Landfill Company Project) 6.88 11/1/27 2,000,000 2,005,140 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 1,925,000 1,760,008 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 b 2,046,423 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 6,225,000 b,d 222,793 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 2,679,000 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 4,138,950 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 2,537,725 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,975,000 4,254,719 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 12,275,000 9,366,070 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,050,000 5,071,065 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 8,100,000 c 9,635,031 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 2,000,000 c 2,384,480 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 6,791,063 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,658,400 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/29 5,000,000 5,376,000 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 3,818,815 Colorado1.9% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,818,460 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 4,158,875 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,235,000 1,315,164 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 c 2,491,920 Florida4.1% Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,265,500 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 9,135,280 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 6,000,000 6,401,700 Georgia6.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 6,508,020 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 6,000,000 6,237,480 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,627,512 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,573,525 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 6,000,000 6,340,320 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,422,352 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) (Prerefunded) 6.00 9/1/14 2,000,000 c 2,413,540 Hawaii.9% Hawaii, Airports System Revenue 5.25 7/1/26 3,500,000 3,712,450 Hawaii Department of Transportation, Special Facility Revenue (Caterair International Corporation) 10.13 12/1/10 900,000 892,656 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 5,032,350 Illinois1.4% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 1,695,000 1,805,344 Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/42 5,325,000 5,353,808 Indiana.8% Petersburg, SWDR (Indianapolis Power and Light Company Project) 6.38 11/1/29 4,150,000 4,256,489 Iowa.3% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,625,620 Kansas1.8% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.30 12/1/32 2,490,000 2,533,749 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.45 12/1/33 4,745,000 5,025,999 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,395,000 1,449,126 Kentucky1.9% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 2,000,000 2,038,780 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 2,300,000 2,420,060 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 5,000,000 5,227,950 Louisiana1.8% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 1,816,028 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,244,230 Maine.6% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,856,019 Maryland2.0% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 1,990,000 2,077,401 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,500,000 1,531,755 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 3,209,787 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 6.50 6/1/13 3,000,000 c 3,493,590 Massachusetts6.1% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 13,110,000 a,b 13,858,712 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,500,000 c 1,759,815 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 189,175 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,500,000 5,919,155 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 4,000,000 3,378,240 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 5,968,080 Michigan10.9% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 2,102,571 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 2,918,150 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 6,860,634 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,913,299 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 2,706,089 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,789,970 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,996,700 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 3,006,090 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 11,800,000 10,762,308 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 6,555,890 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 7,000,000 6,068,160 Minnesota3.9% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 1,928,804 1,970,736 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 2,108,853 2,206,641 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 5,000,000 5,609,500 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.25 10/1/47 5,265,000 5,179,918 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/26 5,000,000 5,029,950 Mississippi3.7% Clairborne County, PCR (System Energy Resources, Inc. Project) 6.20 2/1/26 4,545,000 4,545,182 Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 14,310,000 14,347,206 Missouri1.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,000,000 2,001,480 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 4,505,805 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,992,900 Montana.1% Montana Board of Housing, SFMR 6.45 6/1/29 685,000 696,926 Nevada2.2% Clark County, IDR (Nevada Power Company Project) 5.60 10/1/30 6,800,000 6,429,604 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 4,987,450 New Hampshire2.8% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire) (Insured; AMBAC) 6.00 5/1/21 7,000,000 7,075,670 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 1,027,080 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 1,019,530 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 5,007,350 New Jersey3.4% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 5,443,405 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 5,000,000 5,290,200 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,640,000 c 6,641,269 New Mexico2.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 7,010,010 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.00 8/1/39 5,500,000 5,527,665 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 945,000 1,013,314 New York8.2% Barclays Capital Municipal Trust Receipts (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) 5.00 6/15/39 20,000,000 a,b 20,940,500 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 3,275,000 3,276,834 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,801,450 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,000,000 1,048,280 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; AMBAC) 5.25 6/1/21 5,000,000 5,320,450 Triborough Bridge and Tunnel Authority, Revenue 5.25 11/15/30 5,220,000 5,500,053 North Carolina.6% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,810,000 2,811,855 North Dakota.0% North Dakota Housing Finance Agency, Home Mortgage Revenue (Housing Finance Program) 6.15 7/1/31 220,000 231,601 Ohio3.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 2,355,000 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 d 1,471,102 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 d 1,286,917 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 5,900,000 6,309,814 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 b 2,195,730 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 2,600,000 2,477,046 Oklahoma.1% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 490,000 498,418 Oregon1.4% Multnomah County Hospital Facilities Authority, Revenue (Adventist Health System/West) 5.13 9/1/40 3,500,000 3,508,645 Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 3,409,527 Pennsylvania1.5% Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 5,000,000 5,224,250 Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,500,000 2,221,875 Rhode Island1.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,773,700 South Carolina4.2% Barclays Capital Municipal Trust Receipts (Columbia, Waterworks and Sewer System Revenue) 5.00 2/1/40 10,000,000 a,b 10,581,100 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,880,500 Tennessee6.2% Barclays Capital Municipal Trust Receipts (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) 5.00 11/15/40 10,000,000 a,b 10,202,100 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 5,000,000 c 5,671,200 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 3,000,000 c 3,402,720 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 10,000,000 e 4,644,100 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 7,750,680 Texas15.3% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 4,000,000 c 4,128,840 Barclays Capital Municipal Trust Receipts (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 8,510,000 a,b 8,998,134 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 5,000,000 b 2,775,750 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 11/1/28 3,000,000 3,010,770 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 10,430,000 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,270,740 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 3,500,000 c 3,731,490 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,714,550 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 10,300,000 11,078,165 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 5,748,435 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 11,300,000 6,133,301 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 6,137,820 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.91 7/2/24 700,000 f 803,390 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 7,219,919 Vermont.1% Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 515,000 525,764 Virginia2.0% Barclays Capital Municipal Trust Receipts (Virginia Small Business Financing Authority, Health Care Facilities Revenue, (Sentara Healthcare)) 5.00 11/1/40 10,000,000 a,b 10,225,650 Washington2.7% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,485,220 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 4,210,000 4,304,809 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 3,050,880 West Virginia1.8% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 1,931,360 The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 5,000,000 4,914,150 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,274,030 Wisconsin7.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 22,995,000 c 25,724,736 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.13 6/1/27 6,860,000 c 7,400,362 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,413,685 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 2,042,160 Wyoming1.9% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 4,500,000 4,411,350 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,488,880 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,852,135 U.S. Related6.2% Government of Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,051,060 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,062,803 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 2,036,900 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 3,500,000 3,704,435 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 2,513,525 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 6.00 7/1/10 6,000,000 c 6,060,960 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,510,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 11,695,750 Total Long-Term Municipal Investments (cost $763,488,518) Short-Term Municipal Coupon Maturity Principal Investments1.4% Rate (%) Date Amount ($) Value ($) Massachusetts.1% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.08 7/1/10 400,000 g 400,000 New York1.3% New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 1.00 7/1/10 1,200,000 g 1,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 7/1/10 4,400,000 g 4,400,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 7/1/10 1,100,000 g 1,100,000 Total Short-Term Municipal Investments (cost $7,100,000) Total Investments (cost $770,588,518) 154.3% Liabilities, Less Cash and Receivables (6.1%) Preferred Stock, at redemption value (48.2%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities had a total market value of $100,016,886 or 19.6% of net assets applicable to Common Shareholders. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Non-income producingsecurity in default. f Inverse floater securitythe interest rate is subject to change periodically. g Variable rate demand note - rate shown is the interest rate in effect at June 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $770,588,518. Net unrealized appreciation on investments was $15,402,701 of which $37,967,557 related to appreciated investment securities and $22,564,856 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
